1.	
I should like first of all, Sir, to offer you on behalf of my delegation our warmest congratulations on your election as President of the thirty-eighth session of the General Assembly. We are convinced that your long experience in the important posts that you have held, in particular as Permanent Representative to the United Nations and as Minister for Foreign Affairs of Panama, ensures the smooth functioning of our work as our Assembly once again tackles the serious problems threatening the equilibrium of our planet.
2.	I wish also, Mr. President, to congratulate your predecessor, Mr. Imre Hollai of Hungary, whose dedication and competence led to the smooth functioning of the work of the Assembly at the preceding session.
3.	I should also like to pay a particular tribute to the Secretary-General for his constant efforts in the defence of the sacred principles of the Organization and to safeguard world peace.
4.	My delegation is pleased to see in our midst Saint Christopher and Nevis as the 138th Member of the Organization. We offer our friendship to that country and wish it full success in its independence.
5.	As in past years we are meeting here in this Assembly to carry out an exhaustive assessment of the political and economic situation in the world. Unfortunately, we must face the facts: far from improving, the international situation, both politically and economically, has only worsened. How can we come to any other conclusion when we see that at the present time there is no continent in which there are not one or more sources of tension. The sacred principles enshrined in the Charter of the United Nations have been flouted, and even at times deliberately violated. Force and domination have taken precedence over law and justice. Dialogue and co-operation have yielded to hatred and violence.
6.	The tragic incident of the aircraft of the South Korean Air Lines which was shot down by a Soviet fighter, with the loss of more than 260 lives, is a vivid example of the serious consequences which can stem from the rivalry between the two super-Powers. It is obvious that whatever may be the cause and origin of the diversion of the aircraft from its itinerary, nothing can justify the destruction of the aircraft and the consequent loss of so many human lives.
7.	A few weeks ago we observed the sad anniversary of the massacres in the Palestinian camps of Sabra and Shatila. The direct responsibility of Israel in this collective assassination has been demonstrated unequivocally by various inquiries in the field. Today we must acknowledge that the situation in the Middle East has hardly changed.
Israel has refused to evacuate occupied Arab territories, notwithstanding the relevant resolutions of the Organization. Even more serious, Jewish settlements have increased in number in these territories, and this has been accompanied by a ferocious repression of the Arab- Palestinian populations, whose only fault is to want to continue to live on their own land. We realize that the Zionist entity would not have committed these acts had it not had the material and diplomatic support of its allies.
8.	We shall never cease to repeat that there can be no just and lasting peace in the Middle East until the inalienable rights of the Palestinian people are recognized, guaranteed and effectively exercised. Moreover, this is the spirit of the Declaration and Programme of Action adopted at the International Conference on the Question of Palestine, held at Geneva last August.' On the basis of this principle, it goes without saying that any negotiations aimed at settling the problem of the Middle East must necessarily involve the Palestine Liberation Organization [PLO] as the legitimate representative of the Palestinian people. I should like to take this opportunity to reaffirm once again the unstinting support of my country for the Palestinian people in its tireless struggle to regain its dignity.
9.	The situation today in Lebanon, formerly a land of peace, is more than alarming. We are greatly disturbed by the presence of the foreign forces which continue to occupy the country illegally, thus flouting its absolute right to exercise its sovereignty. It is high time that the Lebanese people, who wish only to live in peace and security, regained their dignity.
10.	The recent cease-fire in Lebanon, thanks to the mediation of Saudi Arabia, whose efforts we salute, has given rise to certain hopes. That is why we support any initiative to reconcile the children of that country so that its legitimate Government can exercise its authority over the whole of the national territory. This obviously implies the cessation of the rivalry among foreign Governments in Lebanon.
11.	The fratricidal war between Iran and Iraq continues to cause the loss of many human lives in both camps. In spite of efforts of the United Nations, the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the Gulf Co-operation Council to bring the two belligerents to the negotiating table, the war continues amid intransigence and hatred.
12.	My country, which has already sent a mission of persuasion to Teheran and Baghdad, remains concerned about this situation, especially since this confrontation endangers two Moslem countries which are both members of the Organization of the Islamic Conference and the Non-Aligned Movement. We welcome the offers of a cease-fire which have frequently been made by the Iraqi Government, but which so far unfortunately have not met with a favourable response from the Iranian Government. We reiterate our appeal to these two countries to cease hostilities immediately in conformity with the sacred principles of solidarity and Islamic fraternity taught us by the Holy Koran.
13.	In spite of the resistance of the Afghan people, whose courage we hail, Afghanistan continues to lose its life-blood. More than 3 million Afghans have perished in the war so far and others have gone into exile. There can be no doubt that this situation is a serious threat to the peace and security of the region. I wish to reaffirm the complete support of my country for the Afghan people. We call for the immediate withdrawal of the foreign forces from that country, in keeping with the relevant resolutions of the United Nations.
14.	Turning to Kampuchea, we note with great disappointment that the General Assembly resolutions calling for the immediate and unconditional withdrawal of foreign troops from that country remain without effect. The people of Kampuchea, who have long suffered from the war, are entitled to peace and freedom. However, this will be possible only if they are allowed to choose for themselves, without any foreign interference, the system of government that most suits them.
15.	The situation in the Korean peninsula remains at a standstill. In spite of the affirmation by the two States of the north and south that they wish to reach agreement, no decisive action has yet been taken for the peaceful reunification of the country. We appeal to both parties to persevere in the search for a just and lasting solution, since a united Korea will be a guarantee of peace and stability in that region.
16.	The situation in southern Africa remains explosive and is of great concern to the international community. My country, which condemns the odious system of apartheid
practiced by the Pretoria regime, unreservedly supports the struggle of the Namibian people under the leadership of its sole legitimate representative, the South West Africa People's Organization
17.	We remain convinced that only the implementation of Security Council resolution 435 (1978), which was the subject of an international consensus, can lead to a peaceful negotiated of that distressing problem. We welcome the recent initiatives of the Secretary- General, who went to several of the capitals concerned in order to make the necessary contacts to facilitate the settlement of the conflict. The contact group of five Western States must now make the necessary effort to complete the mission assigned to it by the Organization in spite of all the obstacles. The international community also must do its utmost to safeguard the existence of the front-line countries—Angola, Mozambique, Zambia, Zimbabwe and Botswana—so that they can pursue their development in peace and security.
18.	The situation in Chad calls for special vigilance. That State, a founding member of the Organization of African Unity [OAU], has for more than 16 years suffered from a civil war that has brought untold suffering and loss of life. Today this conflict, as the result of interference by foreign forces, is reaching a stage of internationalization that may jeopardize the chances of national reconciliation.
19.	We have welcomed the recent appeals by the N'Djamena authorities to all Chad citizens to make the necessary effort to set aside their quarrels, be reconciled, and achieve national harmony and peace. We urge them to follow the path of reconciliation, but we remain convinced that any solution of the conflict in Chad must be based on respect for the territorial integrity of that country and consequently on the withdrawal of all foreign troops.
20.	Turning to Western Sahara, we welcome Morocco's commitment, given from this rostrum on 27 September by His Majesty King Hassan II, to accept the results of a referendum on self-determination in Western Sahara. The holding of this referendum, which is in conformity with the decisions taken at the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi, would constitute a step towards the peaceful settlement of this problem.
21.	My country, like all the other littoral countries of the Indian Ocean, is concerned over the increased military presence in that zone. This situation creates tension and accentuates the rivalry between the great Powers. We reiterate our desire that that region should become a true zone of peace in conformity with the Declaration of the Indian Ocean as a Zone of Peace, contained in resolution 2832 (XXVI), and we earnestly hope that the international conference scheduled to be held at Colombo will finally take place.
22.	The gloomy picture of the international political situation I have just sketched out is unhappily reflected in the world economic situation, which is undergoing its worst crisis since the 1930s. The causes of this crisis are obviously inflation, the disorder in the international monetary system, with the resuming soaring interest rates, the restoration of certain protectionist practices in trade, the recession, the unequal development of nations, and many other factors.
23.	This session is being held exactly three months after the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July last.
24.	The discouraging results of that meeting are a reflection of the intransigence of certain developed countries which stubbornly concentrate only on the defence of their own interests. The recovery that has been so anxiously awaited has not yet occurred, which demonstrates the inadequacy of the various piecemeal efforts made to solve the structural problems of the world economy. In our humble opinion, only a global approach that covers all aspects of this complex situation, including the grave financial difficulties of the third world, is capable of ridding us of this scourge.
25.	The countries of the third world have seen a steady decline in the prices of their raw materials; this reduces their export earnings, and thus the resources of the State at the very time when the debt burden has become intolerable.
26.	This crisis which has afflicted the fragile economies of the least developed countries inexorably accentuates their underdevelopment and makes it even more difficult for them to gain access to the international financial markets, where there is an increasing tendency to lend only to the richer countries.
27.	The Islamic Federal Republic of the Comoros, like the other least developed countries, has been one of the main victims of the disorder in the international economic system. Being an island country newly independent and with limited resources, the Islamic Federal Republic of the Comoros has had since 1977 a continuing decrease in the average growth of its purchasing power and a steady falling off in per capita foreign exchange earnings.
28.	This situation seriously jeopardizes the efforts to bring about economic and social recovery of the Comorian Government, which is doing all it can to rescue our young country from the vicious circle of underdevelopment. Under the leadership of the President of the Republic, Mr. Ahmed Abdallah Abderemane, the Comorian Government has implemented a development policy whose objectives and priorities are based on the recommendations of the new programme of action, the 

Monrovia Strategy and the Plan of Action and Final Act of Lagos.
29.	This development strategy has been set forth in our interim plan for 1983-1986 and in the national document prepared by my Government for submission to the next round-table meeting of donors at Moroni, our capital, to be held at the end of the first quarter of 1984.
30.	The main aim of our Government for the next three years is to achieve a substantial increase in our growth rate. To that end a number of measures have been taken that are designed to restore public finances to a sound footing, restructure the productive structure and stimulate private and foreign investment through a loan allocation policy.
31.	We are convinced that the Government's efforts to improve the situation, however praiseworthy and often with disturbing social consequences, cannot alone solve the structural problems which impede my country's economic development. That is why increased support from the international community is indispensable. Moreover, that is what is recommended in resolution 37/154 of 17 December 1982, entitled  Assistance to the Comoros . On the basis of that resolution, I should like to make an earnest appeal to the entire international community, to all donor institutions and organizations and to all the wealthier countries, to come to the assistance of the Comoros in its struggle against underdevelopment.
32.	We are thoroughly convinced that the round-table meeting of donors in support of the Comoros, to which I have just referred, will be an opportunity for us to gather all good will in our country and for them to show us proof of their solidarity and support.
33.	I should not like to conclude my statement without speaking briefly about a problem which is of major concern to the Government and people of the Islamic Federal Republic of the Comoros. This is not just a Comorian problem, since it concerns in more than one way the African continent and the entire international community. I am referring, of course, to the problem of the Comorian island of Mayotte. We must return to this question because, as in past years, it has not been resolved, and it is on the agenda of the current session of the General Assembly. It will therefore be the subject of a separate debate later.
34.	For the present, I should like merely to reaffirm the Comorian Government's determination, shared by its people, to fight until their just cause triumphs. What is really at the heart of this question? It is nothing other than the flagrant violation of one of the sacred principles of the Charter of the United Nations, namely, the violation of the territorial integrity of my country, thus depriving it of its most legitimate right to exercise its sovereignty over a part of its national territory.
35.	All States, regardless of their size, are equal before the law. Hence, we must not have a double standard in securing respect for the sacred principles of territorial integrity and national sovereignty.
36.	As far as we are concerned, we are completely open to dialogue and to a meeting of the minds in an effort to bring about a just solution to this problem, in conformity with the recommendations of the relevant resolution of the Assembly.
37.	It is therefore time for our voice to be heard. It is also time for our country, which has been insultingly referred to as  a three-legged cow  to get back its fourth leg, the island of Mayotte, and be given a chance to develop harmoniously and serenely to the benefit of all its inhabitants.
38.	It is therefore in a very friendly spirit that we would appeal to the French Government to take the necessary steps that would lead to a settlement of this problem.
39.	In conclusion, I should like to express a few thoughts which, even if they are already in the minds of some members, need to be stated over and over again.
40.	In this troubled world where, if I may put it this way, the law of the jungle may soon be the rule of law, now is the time more than ever before to give to the Organization its proper role as arbiter and to comply with its judgments and resolutions without any false pride. That is in keeping with the noble mission we have entrusted to the Organization, that of safeguarding peace in the world. However, that will only be possible when each Member of the Organization scrupulously respects the sacred principles embodied in the Charter.
41.	It is only if we act in that way that the world today will enjoy a calmer climate in which relations among nations will be based on mutual confidence and reciprocal interest, and no longer on distrust and discord, or even hatred and contempt.
